Citation Nr: 0404923	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  95-17 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUES

1.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.	Entitlement to an original rating in excess of 10 
percent for residuals of a head injury with post-
traumatic headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from February 1990 to June 
1993.  His DD Form 214 indicates that he served in Southwest 
Asia from August 13, 1990 to April 1, 1991 and received the 
Southwest Asia Service Medal with Bronze Service Star times 
2, as well as the Kuwait Liberation Medal-Saudi Arabia.  

In January 1994, the New York, New York, Department of 
Veterans Affairs (VA), Regional Office (RO) granted service 
connection for "history of head injury with post-traumatic 
headaches," evaluated as 10 percent disabling effective June 
12, 1993.

In September 1994, the RO issued a rating decision in which 
it denied service connection for a nervous condition.  In 
December 1994, the veteran submitted a notice of disagreement 
with the denial of service connection, and requested an 
increase in the evaluation for residuals of the head injury.  
The RO took this statement to be a notice of disagreement 
with the original evaluation assigned in January 1994 for 
residuals of the head injury.

The veteran also perfected appeals of rating actions by the 
RO that denied service connection for a left shoulder 
disability, a neck disorder, pes planus, a disability 
affecting the eyes, a skin disability, a bilateral knee 
disability; and which granted service connection for tinnitus 
evaluated as noncompensable, and for defective hearing in the 
left ear, which was assigned a noncompensable rating.  

In September 1994, the RO granted a 10 percent rating for 
tinnitus, effective June 12, 1993.  This was deemed a full 
grant of the benefits sought on appeal, since 10 percent is 
the maximum evaluation for tinnitus.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (1994, 2003).

In May 1995 the veteran appeared and gave testimony at a 
hearing before a hearing officer at the RO.  A transcript of 
this hearing is of record.  

In a decision in November 2001, the Board of Veterans' 
Appeals (Board) denied service connection for neck and 
shoulder disorders and also denied a compensable rating for 
defective hearing in the left ear, and an evaluation in 
excess of 10 percent for his service connected head injury 
with post traumatic headaches.  The Board remanded to the RO 
the issues of entitlement to service connection for a 
disability affecting the eyes, service connection for a 
bilateral knee disorder, service connection for PTSD, service 
connection for a skin disorder, and service connection for 
pes planus.  

In June 2002, the veteran appeared and gave testimony before 
the undersigned Board member in Washington, D.C.  A 
transcript of this hearing is of record.  

Because a Board decision had been rendered before affording 
the veteran a desired hearing, the Board vacated its November 
2001 decision.  In a decision in September 2002, the Board 
denied the veteran's claims for service connection for a neck 
disability and for an initial compensable rating for 
defective hearing in the left ear.  

In a decision issued in June 2003, the Board granted service 
connection for a left shoulder disability, pes planus, a 
disability affecting the eyes, a skin disability, and a 
bilateral knee disability.  The issues of entitlement to 
service connection for PTSD and an increased rating for a 
headache disorder were remanded to the RO for further 
development.  These two issues are again before the Board.

It is also noted that, while the Board granted service 
connection for a left shoulder disability.  In its rating 
action of July 2003, the RO assigned service connection and a 
20 percent rating for a right shoulder disability; but did 
not include the left shoulder disability among the veteran's 
service connected disabilities. 

With regard to the issues of entitlement to service 
connection for PTSD, this appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.


FINDING OF FACT

Since June 12, 1993, the veteran's post-traumatic headaches 
have been manifested by prostrating migraines two to three 
times per week.


CONCLUSION OF LAW

Since June 12, 1993, the veteran's post-traumatic headaches 
have most closely approximated the criteria for a 50 percent 
evaluation.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.124a, Diagnostic Code 8100 (2003).


REASONS AND BASES

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Pub. L. 106-475, 114 Stat. 2099 (Nov. 9, 
2000).  Among other things, the VCAA eliminated the well-
grounded-claim requirement and modified the Secretary's 
duties to notify and assist claimants.  

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  This decision grants the maximum schedular 
evaluation for migraines and, as will be discussed below, the 
veteran has not raised the issue of entitlement to an 
extraschedular evaluation.  In view of the Board's favorable 
decision on this issue, further assistance is unnecessary to 
aid the appellant in substantiating this claim.  

The RO has evaluated the veteran's disability under the 
provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8045 
(2003), and Diagnostic Code 8100.  Under Diagnostic Code 
8045, a maximum 10 percent evaluation is provided for brain 
disease due to trauma if manifested by purely subjective 
complaints such as headaches, unless there is a diagnosis of 
multi-infarct dementia.  The veteran does not have a 
diagnosis of multi-infarct dementia.

The provisions of Diagnostic Code 8100 provide criteria for 
evaluating migraines.  A 10 percent evaluation is provided 
for migraines manifested by characteristic prostrating 
attacks averaging one in 2 months over the last several 
months.  A 30 percent evaluation is provided for migraines 
with characteristic prostrating attacks occurring on an 
average of once a month over the last several months.  The 
maximum schedular evaluation is 50 percent.  That evaluation 
is provided when there are very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.

On VA examination in January 2003, the examiner reported that 
the veteran had prostrating migraines 2 to 3 times per week.  
The examiner attributed these to trauma.  The examiner 
reported the same level of disability reported by the veteran 
at his June 2002 hearing.  Evidence prior to that date does 
not report the frequency or severity of the veteran's 
migraines.  Thus, there is no basis for finding that the 
migraines were less severe prior to June 2002.

Since the medical evidence establishes that the veteran has 
migraines as a residual of his head injury, and since the 
rating criteria for migraines provide for higher evaluations 
that are available under Diagnostic Code 8045; the Board has 
evaluated the veteran's disability under Diagnostic Code 
8100.

The findings reported by the VA examiner, and supported by 
the veteran's testimony, show that the veteran has very 
frequent and completely prostrating attacks.  While there is 
no evidence that the migraines have resulted in severe 
economic impact, the level of disability seems closer to the 
criteria for a 50 percent evaluation, than for a 30 percent 
evaluation under Diagnostic Code 8100.

The 50 percent evaluation is the maximum schedular 
evaluation.  Under the provisions of 38 C.F.R. § 3.321 
(2003), in exceptional cases an extraschedular evaluation can 
be provided in the interest of justice.  The governing norm 
in such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  On a number of occasions, most 
recently in July 2003, the RO has considered whether the 
veteran's disability warranted referral for consideration of 
an extraschedular evaluation; and has concluded that such 
referral was not warranted.

In this case the veteran has not reported, nor is there other 
evidence, that migraines have caused marked interference with 
employment.  The veteran has reported employment 
difficulties, but has attributed these difficulties to a 
psychiatric disability.  The record shows that migraines have 
required no periods of hospitalization since the effective 
date of service connection.  Therefore, consideration of an 
extraschedular evaluation is not warranted.  Shipwash v. 
Brown, 8 Vet. App. 346 (1995).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Resolving reasonable doubt in the veteran's favor, the Board 
finds that the 50 percent evaluation for residuals of the 
head injury is warranted since the effective date of service 
connection.


ORDER

An original evaluation of 50 percent is granted for residuals 
of a head injury with post-traumatic headaches, effective 
June 12, 1993.


REMAND

Service connection for PTSD has been denied because of the 
lack of a verifiable stressor.  The veteran was last afforded 
a VA psychiatric examination in January 2003.  At the 
conclusion of this examination a diagnosis of PTSD was 
rendered.  Among the stressors listed as responsible for PTSD 
was the veteran's witnessing the accidental death of a friend 
during basic training, and combat related stressors during 
Operation Desert Storm.  The veteran has identified the 
individual who was killed as David Stephenson and has 
reported that his death occurred in March or April 1990 
during training at Fort Sill, Oklahoma.  It does not appear 
that an attempt has been made to verify this reported 
stressor.  

In view of the above, this case is REMANDED to the RO for the 
following actions.    
 
1.  The RO must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied.  

2.  The RO should contact the 
service department and request all 
available records documenting the 
reported death of an individual 
identified as David Stephenson 
during training at Fort Sill, 
Oklahoma, in March or April 1990.  
The RO should also request a unit 
history pertaining to the B battery, 
1/319th Air Force Artillery Unit of 
the 82nd Airborne Division during 
the period from August 1990 to April 
1991.  All records or information 
obtained should be associated with 
the claims folder.  

3.  The RO should re-adjudicate the 
veteran's current claim.  If the 
benefits sought are not allowed, the 
veteran and his representative 
should be provided a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond.  
The case should then be returned to 
this Board for further appellate 
consideration, if otherwise 
appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



